The facts in the case sufficiently appear from the opinion of the Court, which was drawn up by
May, J.
It appears that prior to, and on the seventeenth *221day of March, 1858, the plaintiffs held a note against E. K. Sewall, and Simeon Merrill, for the sum of $350. On that day the bank surrendered its charter, and the same was duly accepted by the State. See Special Laws of 1858, c. 207. This Act, § 2, also continued to the bank its corporate capacity for the term of three years from its date, with all the powers necessary for collecting the debts then due the corporation; selling and conveying its property, and finally closing its concerns. This time has been further extended by an Act passed in 1861, and has not yet expired. Special Laws of 1861.
On March 29, 1858, twelve days after the surrender of its charter, the bank took the note in suit in part payment of the note they held against E. K. Sewall and Merrill. The bank, within the scope of its authority to collect the debts due to them at the time its charter was surrendered, might well take the new note in part payment of the old one. The fact that the principal in the first note, procured the defendant to indorse the new note, instead of Merrill, does not take the transaction out of such authority. The transaction was manifestly an act done in the way of collecting the old debt. No unlawful purpose is to be presumed. All other grounds of defence are expressly waived, if any such exist. Defendant defaidted.
Tenney, C. J., Eice, Goodenow, Davis and Kent, JJ., concurred.